Petition for Writ of Mandamus Dismissed and Opinion filed October 13, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00742-CV



                     IN RE TE'QUANDRA JACK, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              246th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-61048

                         MEMORANDUM OPINION

      On September 20, 2016, relator Te'Quandra Jack filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Charley Prine, presiding judge of the 246th District Court of Harris County, to set
aside his Order of Capias, signedSeptember 20, 2016.
      On October 5, 2016, real party-in-interest David Jack filed a motion to
dismiss the petition for writ of mandamus, indicating that the petition is moot
because the trial court signed an order on September 22, 2016, reversing the Order
of Capias.. Relator also filed a notice with this court indicting that the trial court
had withdrawn the Order of Capias.

      It appears from the facts stated in the real party-in-interest’s motion to
dismiss and the relator’s notice that the petition for writ of mandamus is now moot.
Accordingly, we dismiss the petition.


                                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Christopher.




                                          2